81 F.3d 167
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael A. CHRISTOPHER, Plaintiff-Appellant,v.James GOMEZ, Director;  L. Snider, Warden, CCI Tehachapi;S.V. Salazar, C/O Howard;  A. Salazar;  C/O Saladna;  C/OCasey;  C/O Sartin;  C/O Sharpe;  C/O Alipaz/ C/O Clayton,(Correctional officers), Defendants-Appellees.
No. 95-16358.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided March 29, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Michael A. Christopher, a California state prisoner, appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 action without prejudice based on his refusal to cooperate in discovery.   We have jurisdiction under 28 U.S.C. § 1291.   We review for abuse of discretion, Toth v. Trans World Airlines, Inc., 862 F.2d 1381, 1385-86 (9th Cir.1988), and we affirm.


3
Christopher contends that the district court abused its discretion when it dismissed his action without prejudice for refusal to cooperate in discovery.   We disagree.


4
This court has held that the repeated failure to cooperate in discovery warrants the dismissal of an action with prejudice.  See Malone v. U.S. Postal Service, 833 F.2d 128, 132-133 (9th Cir.1987), cert. denied, 488 U.S. 819 (1988).


5
After Christopher appeared at his first scheduled deposition but refused to be sworn and deposed, the government filed a motion seeking dismissal, or in the alternative, an order compelling Christopher to comply with discovery.   The district court ordered Christopher to participate in his deposition and warned him that his failure to cooperate could result in the dismissal of his action.   After Christopher again refused to be sworn or deposed, the district court dismissed Christopher's action without prejudice.   There was no abuse of discretion.  See Malone, 833 F.2d at 132-133.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3